WOLF, J.,
Dissenting.
As we stated in Thomas v. State, 78 So.3d 644 (Fla. 1st DCA 2011), the only logical way to address the concerns expressed by the United States Supreme Court in Graham v. Florida, — U.S. -, 130 S.Ct. 2011, 176 L.Ed.2d 825 (2010), is to provide parole opportunities for juveniles. The Legislature, not the judiciary, is empowered to create a provision for parole.
Absent the option of parole, I am at a loss on how to apply the Graham decision to a lengthy term of years. Is a 60-year sentence lawful, but a 70-year sentence not? Regardless, it is clear to me that appellant will spend most of his life in prison. This result would appear to violate the spirit, if not the letter, of the Graham decision. I, therefore, must respectfully dissent. However, in doing so, I note that absent a legislative solution, I look for guidance from either the United States or Florida Supreme Courts.